United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 96-1251
                                   ___________

Edward McDowell,                         *
                                         *
             Appellant,                  *
                                         *
      v.                                 *
                                         * Appeal from the United States
Charlotte Lynn Randall, in her official  * District Court for the
and individual capacity; State of        * District of South Dakota.
South Dakota; Joe Class, Warden,         *
South Dakota State Penitentiary;         *     [UNPUBLISHED]
Mark W. Barnett, Attorney General;       *
Ron Miller, Prison Health Services;      *
Kay Wilka, Sioux Valley Hospital,        *
                                         *
             Appellees.                  *
                                    ___________

                        Submitted: May 23, 1997
                            Filed: May 29, 1997
                                  ___________

Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
                         ___________

PER CURIAM.

      Edward McDowell appeals from the district court's1 order dismissing his action
under 42 U.S.C. § 1983 as frivolous pursuant to 28 U.S.C. § 1915(d) (now codified at


      1
       The Honorable John Bailey Jones, United States District Judge for the District
of South Dakota.
28 U.S.C. § 1915(e)(2)). Having reviewed the record and the parties' briefs, we
conclude that the district court's judgment was correct, and that an extended discussion
is not warranted. Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-